January 23, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          IN THE ESTATE OF BARBARA CHAPMAN, DECEASED

NO. 14-13-00041-CV

                     ________________________________

      This cause, an appeal from the judgment signed October 8, 2012 in favor of
applicant Catherine C. Valby, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We order the judgment of the
court below REVERSED and we REMAND the case for further proceedings not
inconsistent with this opinion.

      We order appellee, Catherine C. Valby, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.